Niblack, J.
On the 19th day of December, 1881, an indictment was returned against Frank Pancake, the appellant, for selling intoxicating liquor, in a less quantity than a quart, to one Charles Knowlton, on the 28th day of August, 1881, being the first day of the week, commonly called Sunday.
A jury returned a verdict of guilty as charged, assessing a fine of ten dollars against the appellant, and, first refusing to grant a new trial, the court rendered judgment upon the verdict.
Questions are made here upon the sufficiency of the evidence to sustain the verdict, and upon certain instructions given to the jury.
*94One Parley Dixon testified: “ I know the defendant Pancake, and Charles Knowlton, named in the indictment. The defendant was keeping a saloon in the latter part of the year 1881. I saw Charles Knowlton purchase some beer of the defendant in the latter part of the year 1881. It was just after the fair of the Bartholomew Agricultural Society of that year. * * * * * * It -was either the first or second Sunday after the fair. It was on Sunday. Am sure it was on Sunday. Mr. Knowlton got a glass of beer for himself and one for me. Defendant handed us the liquor. Knowlton paid for it five cents a glass. Beer is an intoxicating liquor. * * * * * * It was in Bartholomew county, State of Indiana, that what I have stated relating to Charles Knowlton’s purchase of beer from defendant took place.”
One George Buxton testified, that the fair of the Bartholomew Agricultural Society, for the year 1881, commenced on the 29th day of August of that year, and continued until the next Saturday, the 2d day of September. And this was substantially all the evidence given in the cause.
It is most earnestly contended that the evidence set out as above did not either show, or fairly tend to show, that the beer sold by the appellant to Knowlton was an intoxicating liquor, and that hence the verdict was not sustained by the evidence.
Having reference, however, to the connection in which the witness, Dixon, stated that beer was an intoxicating liquor, we are of the opinion that he intended to be understood as saying, and that the fair inference from all he said on that subject was, that the beer, concerning which he was testifying as having been sold by the appellant, was an intoxicating liquor. ■
Taking several of the instructions together, the court said, in substance, to the jury, that proof of the precise time at which the intoxicating liquor was sold was immaterial, provided it was shown to have been sold within two years prior *95to the 19th day of December, 1881, and on some Sunday within that time.
There was no error in so instructing the jury. Moore’s Criminal Law, section 367; Buckner v. The State, 56 Ind. 207.
The authorities cited by the appellant have reference to the necessity of charging some definite time in the indictment, and not to the proof which is required as to the time of the commission of the offence.
The last instruction given by the court, known as No. 15, was as follows:
“ If it appears from the evidence that a witness testified that he bought beer of the defendant, and he is asked if beer is intoxicating, and he says it is, and you find that no different kind of beer has been mentioned or spoken of by the witness or others during his examination, then, in such an event, it would be a legitimate inference for you to draw that the witness, in saying beer was intoxicating, had reference to the beer spoken of by him when he said he had purchased beer of the defendant.”
It is objected to this instruction that it assumed to give an unauthorized construction to the evidence, and thus invaded the province of the jury. That objection is well founded and must be permitted to prevail. What was, and what was not, a legitimate inference from the hypothetical facts enumerated in the instruction, was a question of fact for the jury, and not a matter of law for the decision of the court. The instruction can not, therefore, be sustained.
Upon a motion for a new trial challenging the sufficiency of the evidence, a court is authorized to give a construction to the testimony of witnesses which it may not do when giving the cause to the jury. ■ . '
The judgment is reversed, and the cause remanded for a new trial.